DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed January 28, 2022.

Status of Claims
1.	Claims 27 and 34-38 are pending and currently under consideration for patentability.  
Claims 32-33 are cancelled as of the January 28, 2022 claim amendment.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on January 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
3.	 Applicant has amended claim 27 to strike the relative term “near” from the claim; accordingly, the previously applied rejection under 35 U.S.C. 112(b) for claim 27 and subsequently claims 34, 36 and 37 has been overcome and is withdrawn.
	Applicant amended claims 35 and 38 to replace the relative phrase “positioned near” with the phrase “positioned nearby”; however, the term “nearby” is also a relative term which renders the claim indefinite. Since the term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One having ordinary skill in the art would be unclear as to the distance that the fluidic connector is positioned from the edge of one of the three sides of the dressing regarding claim 35, and one having ordinary skill in the art would be unclear as to the distance that the dressing is positioned relative to an incision around an areola of a patient regarding claim 38.  What distance from the edge or the incision would be far enough to no longer be considered nearby?  Accordingly, a new rejection to claims 35 and 38 under 35 U.S.C. 112(b) for reciting relative terminology is applied below.

Response to Arguments
4.	 Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 27 to incorporate portions of claims 32 and 33, and argues that paragraph [0064] of Vitaris, cited by examiner in the rejection of claims 32 and 33 from most recent Office action, does not disclose or suggest these features.  The limitations of claim 32 and 33 were rejected based on an obviousness analysis under 35 USC § 103 in view of different embodiments disclosed by Vitaris, and paragraph [0064] was not the only paragraph cited for rejection.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner’s rejection relied upon the embodiment disclosed by Vitaris in Figure 1 being modified to employ a triangular shape similar to the embodiment disclosed by Vitaris in Figures 12A-12C.  Motivation for such a modification was found within the reference itself; namely, “in order to allow for the dressing to conform to contours of an irregular body part, as suggested by Vitaris in paragraph [0064].”
Applicant argues that the backing layer 804 is removed from the dressing layer prior to application of the dressing layer over the wound and the delivery layer 806 is removed after application of the dressing layer, citing paragraphs [0039], [0041] and [0064].  However, as previously noted, examiner’s rejection relied upon components of the embodiment disclosed by Vitaris in Figure 1 being modified to employ a triangular shape similar to the embodiment disclosed by Vitaris in Figures 12A-12C.  Paragraphs [0039] and [0041], cited by applicant, discuss the embodiment of Figure 2 in Vitaris, which is a composite dressing that can be used to form cover layer 34 of Figure 1 (see [0034]), and examiner did not rely on any teachings from these paragraphs or figures in Vitaris for rejection. Examiner agrees that the backing layer 804 is removed from the dressing layer 802 prior to application of the dressing layer 802 over the wound; however, it is unclear as to how this is pertinent to the rejection. Examiner is merely taking the structure disclosed in the Figure 1 embodiment of Vitaris; namely, “a wound dressing (12) comprising: a wound contact layer (18) configured to be positioned in contact with a wound (‘w’; [0027-0028]); an absorbent layer and/or transmission layer (wound filler, 20) over the wound contact layer ([0029]); and a cover layer (24) configured to cover and form a seal over the wound contact layer (18) and the absorbent layer and/or transmission layer (20; [0030]), wherein the cover layer (24) comprises an aperture (Fig. 1; [0031-0032]); and a fluidic connector (vacuum port, 30) is positioned over the aperture in the cover layer (24; [0031-0032]); wherein the cover layer (24) and wound contact layer (18) are larger (in width) than the absorbent layer and/or the transmission layer (20; Fig. 1) to provide a perimeter that extends beyond an edge of the absorbent layer and transmission layer (20), wherein the cover layer (24) and wound contact layer (18) are sealed at the perimeter enclosing the absorbent layer and/or the transmission layer (20; Fig. 1; [0030])” and modifying the shape of its components to be triangular “similar to the separate embodiment of Figures 12A-12C disclosed by Vitaris, in order to allow for the dressing to conform to contours of an irregular body part, as suggested by Vitaris in paragraph [0064].” After re-visiting paragraphs [0039], [0041] and [0064], examiner respectfully disagrees with applicant’s assertion that the delivery layer is removed after application of the dressing layer.  Paragraph [0041] appears to note that the delivery layer 106 from the Figure 2 embodiment is adhered to the upper surface of the dressing layer 102 in a releasable manner; however, removal of this layer is not mentioned in the cited paragraphs of Vitaris.  Further, looking at Figure 12A of Vitaris, the composite dressing 800 is shown in use after application, and both the dressing layer 802 and delivery layer 806 are present.
Accordingly, in view of the claim amendments and response to arguments above, the rejection under 35 U.S.C. 103 as being unpatentable over Vitaris is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nearby" in claims 35 and 38 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance that the fluidic connector is positioned from the edge of one of the three sides of the dressing from claim 35, and the distance that the dressing is positioned relative to an incision around an areola of a patient from claim 38 are unclear and indefinite.  What distance from the edge or the incision would be far enough to no longer be considered nearby?  For the purpose of examination of claim 35, if the prior art fluidic connector is positioned anywhere on the dressing, it will be considered as being positioned nearby an edge of one of the three sides of the dressing. For the purpose of examination of claim 38, if the prior art dressing is configured to have any portion placed over-top or around the circumference of the patient’s areola, it will be considered as being configured to be positioned nearby an incision. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 27, 34-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vitaris et al. (US PGPUB 2011/0313339).

7.	With regard to claim 27, Vitaris discloses a negative pressure wound therapy apparatus (NPWT apparatus, 10; Fig. 1; abstract), comprising: a wound dressing (12) comprising: a wound contact layer (18) configured to be positioned in contact with a wound (‘w’; [0027-0028]); an absorbent layer and/or transmission layer (wound filler, 20) over the wound contact layer ([0029]); and a cover layer (24) configured to cover and form a seal over the wound contact layer (18) and the absorbent layer and/or transmission layer (20; [0030]), wherein the cover layer (24) comprises an aperture (Fig. 1; [0031-0032]); wherein the cover layer (24) and wound contact layer (18) are larger than the absorbent layer and/or the transmission layer (20; Fig. 1) to provide a perimeter that extends beyond an edge of the absorbent layer and transmission layer (20), wherein the cover layer (24) and wound contact layer (18) are sealed at the perimeter enclosing the absorbent layer and/or the transmission layer (20; Fig. 1; [0030]); and a fluidic connector (vacuum port, 30) is positioned over the aperture in the cover layer (24; [0031-0032]).
However, within the same embodiment, Vitaris is silent in regard to the wound dressing comprising a triangular shape, the wound dressing having three sides and three corners; wherein the absorbent layer and/or transmission layer comprise a triangular shape; and wherein the cover layer and wound contact layer comprise a triangular shape.
	In a separate embodiment (Figs. 12A-12C), Vitaris discloses that the wound dressing (12) can comprise a triangular shape (dressing, 800), having three sides and three corners (Figs. 12A-12C); the dressing (800) including a triangular wound contact layer (dressing layer, 802), a triangular transmission layer (delivery layer, 806) and a triangular cover layer (backing layer, 804), wherein the triangular shaped layers allow for the dressing to conform to contours of an irregular body part ([0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the dressing layers disclosed by Vitaris to be triangularly shaped, similar to the separate embodiment of Figures 12A-12C disclosed by Vitaris, in order to allow for the dressing to conform to contours of an irregular body part, as suggested by Vitaris in paragraph [0064].

8.	With regard to claim 34, Vitaris (Fig. 1), as modified by the alternate embodiment (Figs. 12A-12C) of Vitaris above in claim 27, discloses that the three sides of the wound dressing (800) have a constant curvature along their length (Figs. 12B-12C; [0064]).

9.	With regard to claim 35, Vitaris (Fig. 1), as modified by the alternate embodiment (Figs. 12A-12C) of Vitaris above in claim 34, discloses that the fluidic connector (shown connected to 36 in Fig. 12A; equivalent to 30 of Fig. 1) is positioned nearby (not far from/close by) the edge of one of the three sides of the wound dressing (800; [0064]).

10.	With regard to claim 36, Vitaris discloses that the fluidic connector (30) is configured to communicate negative pressure (via vacuum, 50 and tubing, 36; Fig. 1) to the wound dressing (12; [0031]).

11.	With regard to claim 38, Vitaris fails to explicitly disclose, within the same embodiment, that the dressing (12) is sized and configured to cover one or more post-surgical breast wounds, wherein at least one of the sides of the triangular shaped dressing is configured to be aligned parallel to an incision on the lower portion of the breast and a corner of the triangular shaped wound dressing is configured to be positioned near an incision around the areola of the patient.
	However, in the alternate embodiment (Figs. 12A-12C), a triangular shaped dressing (800) is disclosed as being of a size and configurations to be fully capable of covering one or more post-surgical breast wounds, wherein at least one of the sides of the triangular shaped dressing (800) is fully capable of being aligned parallel to an incision on the lower portion of the breast and a corner of the triangular shaped wound dressing (800) is fully capable of being positioned nearby an incision around the areola of the patient ([0064]).  In paragraph [0064], Vitaris also discloses that the triangular shape of dressing (800) allows for the dressing to conform to contours of irregularly shaped body parts.
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape and placement location of the dressing disclosed by Vitaris to be triangular, similar to that disclosed by Vitaris in embodiments of Figs. 12A-12C, in order to allow for the dressing to conform to contours of irregular body parts, as suggested by Vitaris in paragraph [0064].  Furthermore, one having ordinary skill in the art realizes that wound dressings are useful and well-knwon for post-surgical breast wound drainage/therapy - and also understands that the contours of a woman’s breasts may be irregularly shaped and would benefit from the triangularly shaped dressing disclosed by Vitaris. 

12.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vitaris, as applied to claim 27 above, in further view of Smith et al. (US PGPUB 2015/0231021).

13.	With regard to claim 37, Vitaris is silent in regard to a Y-connector configured to provide fluid communication between the wound dressing and fluidic connector and a second wound dressing and second fluidic connector and a negative pressure source.
	However, Smith discloses a method and system to evacuate one or more dressings using two or more vacuum pumps (abstract), and notes that some negative pressure wound therapy systems utilize Y-connectors configured to provide fluid communication between a first wound dressing, a second wound dressing and a negative pressure source ([0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fluid connector disclosed by Vitaris to include a Y-connector, similar to that disclosed by Smith, in order to allow for the negative pressure wound therapy system to fluidly couple a negative pressure source to more than one tissue site, so that multiple wounds may be treated simultaneously, as suggested by Smith in paragraph [0039].
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J MENSH/Primary Examiner, Art Unit 3781